Cockrell, J.,
(concurring.)
I concur in the main with the opinion prepared by Mr. Justice Parkhill.
There is a difficulty disclosed on the record though not properly presented that gives me much concern. I cannot free my mind from the thought that the real negligence causing the loss was first the selection by Merritt of the inapt word “close,” which as written presents ambiguous meanings, and, secondly, the peculiar construction placed by Eastman upon the word “closed.” No cipher is involved, merely the usual meaning of ordinary English words, and it would seem that the latter word presents- as clearly the meaning intended to be conveyed as the former.